





EXHIBIT 10.22
curisheader.jpg [curisheader.jpg]
[Form of Online Cover Sheet]


Notice of Grant of Stock Options and Option Agreement
Curis, Inc.
ID: 04-3505116
4 Maguire Road
Lexington, MA 02421


Name
Option Number:
CU000000
Address
Plan:
Non
City, State, Zip Code
ID:
000-00-0000





Effective 00/00/0000 (“Grant Date”), you have been granted a(n) Non-Qualified
Stock Option to buy a specified number of shares (“Shares”) of CURIS INC. (the
“Company”) stock at a specified price per share (“Exercise Price”). The details
of your stock option grant are as follows:


Date of Grant


[ ]
Vesting Commencement Date
[ ]
Exercise Price Per Share
[$ ]
Total Number of Shares Granted
[ ]
Total Exercise Price
[$ ]
Term/Expiration Date
[ ]





Shares in each period will become fully vested on the dates shown below:
Shares
Vest Type
Full Vest
 
On Vest Date
 
 
[Quarterly]
 





By clicking “Accept”, you and the Company agree that these options are granted
under and governed by the terms and conditions of the Company's Nonstatutory
Stock Option Agreement, all of which are attached and made a part of this
document.









--------------------------------------------------------------------------------







Terms and Conditions of Nonstatutory Stock Option Agreement
1.Grant of Option.
This agreement evidences the grant by Curis, Inc., a Delaware corporation (the
“Company”), on the Grant Date to the Participant, [a director][an employee] of
the Company, of an option to purchase, in whole or in part, on the terms
provided herein and in the Company’s Amended and Restated 2010 Stock Incentive
Plan, as amended (the “Plan”), the Shares of common stock, $0.01 par value per
share, of the Company (“Common Stock”) at the Per Share Exercise Price. Unless
earlier terminated, this option shall expire at 5:00 p.m., Eastern time, on
Expiration Date (the “Final Exercise Date”).
It is intended that the option evidenced by this agreement shall not be an
incentive stock option as defined in Section 422 of the Internal Revenue Code of
1986, as amended, and any regulations promulgated thereunder (the “Code”).
Except as otherwise indicated by the context, the term “Participant”, as used in
this option, shall be deemed to include any person who acquires the right to
exercise this option validly under its terms.
2.    Vesting Schedule.
This option will become exercisable (“vest”) as to 25% of the original number of
Shares on the first anniversary of the Grant Date and as to an additional 6.25%
of the original number of Shares at the end of each successive quarterly period
following the first anniversary of the Grant Date until the fourth anniversary
of the Grant Date. The right of exercise shall be cumulative so that to the
extent the option is not exercised in any period to the maximum extent
permissible it shall continue to be exercisable, in whole or in part, with
respect to all Shares for which it is vested until the earlier of the Final
Exercise Date or the termination of this option under Section 3 hereof or the
Plan.
3.    Exercise of Option.
(a)    Form of Exercise. Each election to exercise this option shall be in
writing, signed by the Participant, and received by the Company at its principal
office, accompanied by this agreement, and payment in full in the manner
provided in the Plan. The Participant may purchase less than the number of
shares covered hereby, provided that no partial exercise of this option may be
for any fractional share.
(b)    Continuous Relationship with the Company Required. Except as otherwise
provided in this Section 3, this option may not be exercised unless the
Participant, at the time he or she exercises this option, is, and has been at
all times since the Grant Date, an employee, officer or director of, or
consultant or advisor to, the Company or any other entity the employees,
officers, directors, consultants, or advisors of which are eligible to receive
option grants under the Plan (an “Eligible Participant”).
(c)    Termination of Relationship with the Company. If the Participant ceases
to be an Eligible Participant for any reason, then, except as provided in
paragraphs (d) and (e) below, the


-2-



--------------------------------------------------------------------------------







right to exercise this option shall terminate three months after such cessation
(but in no event after the Final Exercise Date), provided that this option shall
be exercisable only to the extent that the Participant was entitled to exercise
this option on the date of such cessation. Notwithstanding the foregoing, if the
Participant, prior to the Final Exercise Date, violates the non-competition or
confidentiality provisions of any employment contract, confidentiality and
nondisclosure agreement or other agreement between the Participant and the
Company, the right to exercise this option shall terminate immediately upon
written notice to the Participant from the Company describing such violation.
(d)    Exercise Period Upon Death or Disability. If the Participant dies or
becomes disabled (within the meaning of Section 22(e)(3) of the Code) prior to
the Final Exercise Date while he or she is an Eligible Participant and the
Company has not terminated such relationship for “cause” as specified in
paragraph (e) below, this option shall be exercisable, within the period of one
year following the date of death or disability of the Participant, by the
Participant (or in the case of death by an authorized transferee), provided that
this option shall be exercisable only to the extent that this option was
exercisable by the Participant on the date of his or her death or disability,
and further provided that this option shall not be exercisable after the Final
Exercise Date.
(e)    Termination for Cause. If, prior to the Final Exercise Date, the
Participant’s employment or other relationship with the Company is terminated by
the Company for Cause (as defined below), the right to exercise this option
shall terminate immediately upon the effective date of such termination of
employment or other relationship. If the Participant is party to an employment,
consulting or severance agreement with the Company that contains a definition of
“cause” for termination of employment or other relationship, “Cause” shall have
the meaning ascribed to such term in such agreement. Otherwise, “Cause” shall
mean any (i) willful failure by the Participant, which failure is not cured
within 30 days of written notice to the Participant from the Company, to perform
his or her material responsibilities to the Company or (ii) willful misconduct
by the Participant which affects the business reputation of the Company. The
Participant’s employment or other relationship shall be considered to have been
terminated for “Cause” if the Company determines, within 30 days after the
Participant’s resignation, that termination for Cause was warranted.
4.    Withholding.
No Shares will be issued pursuant to the exercise of this option unless and
until the Participant pays to the Company, or makes provision satisfactory to
the Company for payment of, any federal, state or local withholding taxes
required by law to be withheld in respect of this option.
5.    Transfer Restrictions. This option may not be sold, assigned, transferred,
pledged or otherwise encumbered by the Participant, either voluntarily or by
operation of law, except by will or the laws of descent and distribution, and,
during the lifetime of the Participant, this option shall be exercisable only by
the Participant.


-3-



--------------------------------------------------------------------------------







6.    Provisions of the Plan. This option is subject to the provisions of the
Plan (including the provisions relating to amendments to the Plan), a copy of
which is furnished to the Participant with this option.


-4-

